              Case 3:20-cv-05171-BHS Document 17 Filed 06/08/20 Page 1 of 13




 1                                                     THE HONORABLE BENJAMIN H. SETTLE
 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT TACOMA
 9   TIMOTHY M. BRODIGAN; and MICHAEL )
     A. BRODIGAN and ROBYN Y.                 )
10   BRODIGAN, husband and wife,              )
11                                Plaintiffs, )
                                              )
12          v.                                )
                                              )           No. 3:20-cv-05171-BHS
13   NATIONAL RAILROAD PASSENGER              )
     CORPORATION, d/b/a AMTRAK, a foreign )               STIPULATION AND PROTECTIVE
14   corporation; CENTRAL PUGET SOUND                     ORDER
                                              )
     TRANSIT AUTHORITY, d/b/a SOUND
15   TRANSIT, a municipal corporation; and    )
     STATE OF WASHINGTON,                     )
16                                            )
                               Defendants.    )
17                                            )
18                                            )
                                              )
19

20            Plaintiffs, through their counsel, and Defendants National Railroad Passenger

21   Corporation (“Amtrak”), Central Puget Sound Transit Authority (“Sound Transit”), and State of

22   Washington, (collectively, the “Parties”) hereby stipulate and agree to the entry of the following

23   Protective Order regarding the Confidential Information more particularly described below.

24       1. PURPOSES AND LIMITATIONS

25            Discovery in this action is likely to involve production of confidential, proprietary, or

26   private information for which special protection may be warranted. This matter arises out of the

27   December 18, 2017 derailment of Amtrak Cascades Train 501 near DuPont, Washington (the
     STIPULATION AND PROTECTIVE ORDER - 1                                         LANE POWELL PC
                                                                           1420 FIFTH AVENUE, SUITE 4200
     CASE NO. 3:20-CV-05171-BHS                                                     P.O. BOX 91302
                                                                              SEATTLE, WA 98111-9402
                                                                            206.223.7000 FAX: 206.223.7107
     019188.0393/8078768.1
              Case 3:20-cv-05171-BHS Document 17 Filed 06/08/20 Page 2 of 13




 1   “Subject Derailment”). Requested discovery in this matter includes materials that have been

 2   submitted to the National Transportation Safety Bureau (“NTSB”) that may not yet be publicly

 3   available or are otherwise subject to an NTSB investigative hold pursuant to 49 CFR § 831.13.

 4   Additional requested discovery includes other materials that also qualify for protection under

 5   Fed. R. Civ. P. 26(c). Accordingly, the parties hereby stipulate to and petition the court to enter

 6   the following Stipulated Protective Order. The parties acknowledge that this agreement is

 7   consistent with LCR 26(c). It does not confer blanket protection on all disclosures or responses

 8   to discovery, the protection it affords from public disclosure and use extends only to the limited

 9   information or items that are entitled to confidential treatment under the applicable legal

10   principles, and it does not presumptively entitle parties to file confidential information under

11   seal.

12       2. “CONFIDENTIAL” MATERIAL

13            “Confidential” material may include the following documents and tangible things

14   designated by one or more parties to be produced or otherwise exchanged. By setting forth the

15   designations, neither party is agreeing such documents are in fact confidential nor waiving any

16   right to challenge such designation as set forth below:

17            a.        Event recorder data from the units involved in the Subject Derailment and

18   associated chain of custody information;

19            b.        The passenger manifest;

20            c.        The personnel files of the train crew;

21            d.        Maintenance and inspection records of the equipment (power and control units

22   and rail cars) involved in the Subject Derailment;

23            e.        Video and voice recordings involving the train crew, dispatchers, and other

24   involved Amtrak personnel from the day of the Subject Derailment;

25            f.        Applicable train crew training manuals and related materials;

26            g.        Agreements, memoranda, and safety analysis documents between Amtrak, the

27   State of Washington, the Federal Railroad Administration, or Sound Transit related to the
     STIPULATION AND PROTECTIVE ORDER - 2                                           LANE POWELL PC
                                                                             1420 FIFTH AVENUE, SUITE 4200
     CASE NO. 3:20-CV-05171-BHS                                                       P.O. BOX 91302
                                                                                SEATTLE, WA 98111-9402
                                                                              206.223.7000 FAX: 206.223.7107
     019188.0393/8078768.1
              Case 3:20-cv-05171-BHS Document 17 Filed 06/08/20 Page 3 of 13




 1   development of the Point Defiance Bypass and implementation of passenger rail service on the

 2   Point Defiance Bypass; and

 3            h.        Post-incident drug and alcohol test results of the operating crew involved in the

 4   Subject Derailment;

 5            i.        Other materials submitted to the NTSB in connection with its investigation of the

 6   Subject Derailment or that would otherwise be subject to the investigative hold established by 49

 7   C.F.R. § 831.13, but for which the NTSB no longer opposes production provided that such

 8   production is pursuant to this Protective Order.

 9            j.        Plaintiff’s health care and employment records.

10            k.        Insurance policies, certificates, contracts, agreements, correspondence, or related

11   documents.

12            The parties may need to amend or revise the above definition of “Confidential

13   Information” from time to time.

14       3. SCOPE

15            The protections conferred by this agreement cover not only confidential material (as

16   defined above), but also (1) any information copied or extracted from confidential material; (2)

17   all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

18   conversations, or presentations by parties or their counsel that might reveal confidential material.

19   However, the protections conferred by this agreement do not cover information that is in the

20   public domain or becomes part of the public domain through trial or otherwise.

21       4. ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

22            4.1       Basic Principles. A receiving party may use confidential material that is disclosed

23   or produced by another party or by a non-party in connection with this case for prosecuting,

24   defending, or attempting to settle litigation for any client they represent arising from this Subject

25   Derailment. Confidential material may be disclosed only to the categories of persons and under

26   the conditions described in this agreement. Confidential material must be stored and maintained

27
     STIPULATION AND PROTECTIVE ORDER - 3                                             LANE POWELL PC
                                                                               1420 FIFTH AVENUE, SUITE 4200
     CASE NO. 3:20-CV-05171-BHS                                                         P.O. BOX 91302
                                                                                  SEATTLE, WA 98111-9402
                                                                                206.223.7000 FAX: 206.223.7107
     019188.0393/8078768.1
              Case 3:20-cv-05171-BHS Document 17 Filed 06/08/20 Page 4 of 13




 1   by a receiving party at a location and in a secure manner that ensures that access is limited to the

 2   persons authorized under this agreement.

 3            4.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

 4   ordered by the court or permitted in writing by the designating party, a receiving party may

 5   disclose any confidential material only to:

 6                      (a)   the receiving party’s counsel of record in this action, as well as employees

 7   of counsel to whom it is reasonably necessary to disclose the information for use in this case or

 8   other clients arising from the Subject Derailment;

 9                      (b)   the officers, directors, and employees (including in house counsel) of the

10   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

11   agree that a particular document or material produced is for Attorney’s Eyes Only and is so

12   designated;

13                      (c)   experts and consultants to whom disclosure is reasonably necessary for

14   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

15   A);

16                      (d)   the court, court personnel, and court reporters and their staff;

17                      (e)   copy or imaging services retained by counsel to assist in the duplication

18   of confidential material, provided that counsel for the party retaining the copy or imaging service

19   instructs the service not to disclose any confidential material to third parties and to immediately

20   return all originals and copies of any confidential material;

21                      (f)   during their depositions, witnesses in the action to whom disclosure is

22   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

23   (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

24   transcribed deposition testimony or exhibits to depositions that reveal confidential material must

25   be separately bound by the court reporter and may not be disclosed to anyone except as permitted

26   under this agreement;

27
     STIPULATION AND PROTECTIVE ORDER - 4                                            LANE POWELL PC
                                                                              1420 FIFTH AVENUE, SUITE 4200
     CASE NO. 3:20-CV-05171-BHS                                                        P.O. BOX 91302
                                                                                 SEATTLE, WA 98111-9402
                                                                               206.223.7000 FAX: 206.223.7107
     019188.0393/8078768.1
              Case 3:20-cv-05171-BHS Document 17 Filed 06/08/20 Page 5 of 13




 1                      (g)    the author or recipient of a document containing the information or a

 2   custodian or other person who otherwise possessed or knew the information.

 3            4.3       Filing Confidential Material. Before filing confidential material or discussing or

 4   referencing such material in court filings, the filing party shall confer with the designating party,

 5   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

 6   remove the confidential designation, whether the document can be redacted, or whether a motion

 7   to seal or stipulation and proposed order is warranted. During the meet and confer process, the

 8   designating party must identify the basis for sealing the specific confidential information at issue,

 9   and the filing party shall include this basis in its motion to seal, along with any objection to

10   sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be

11   followed and the standards that will be applied when a party seeks permission from the court to

12   file material under seal. A party who seeks to maintain the confidentiality of its information must

13   satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion

14   to seal. Failure to satisfy this requirement will result in the motion to seal being denied, in

15   accordance with the strong presumption of public access to the Court’s files.

16       5. DESIGNATING PROTECTED MATERIAL

17            5.1       Exercise of Restraint and Care in Designating Material for Protection. Each party

18   or non-party that designates information or items for protection under this agreement must take

19   care to limit any such designation to specific material that qualifies under the appropriate

20   standards. The designating party must designate for protection only those parts of material,

21   documents, items, or oral or written communications that qualify, so that other portions of the

22   material, documents, items, or communications for which protection is not warranted are not

23   swept unjustifiably within the ambit of this agreement.

24            Mass, indiscriminate, or routinized designations are prohibited. Designations that are

25   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

26   unnecessarily encumber or delay the case development process or to impose unnecessary

27   expenses and burdens on other parties) expose the designating party to sanctions.
     STIPULATION AND PROTECTIVE ORDER - 5                                            LANE POWELL PC
                                                                              1420 FIFTH AVENUE, SUITE 4200
     CASE NO. 3:20-CV-05171-BHS                                                        P.O. BOX 91302
                                                                                 SEATTLE, WA 98111-9402
                                                                               206.223.7000 FAX: 206.223.7107
     019188.0393/8078768.1
              Case 3:20-cv-05171-BHS Document 17 Filed 06/08/20 Page 6 of 13




 1            If it comes to a designating party’s attention that information or items that it designated

 2   for protection do not qualify for protection, the designating party must promptly notify all other

 3   parties that it is withdrawing the mistaken designation.

 4            5.2       Manner and Timing of Designations. Except as otherwise provided in this

 5   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

 6   ordered, disclosure or discovery material that qualifies for protection under this agreement must

 7   be clearly so designated before or when the material is disclosed or produced.

 8                      (a)    Information in documentary form: (e.g., paper or electronic documents

 9   and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial

10   proceedings), the designating party must affix the word “CONFIDENTIAL” to each page that

11   contains confidential material. If only a portion or portions of the material on a page qualifies for

12   protection, the producing party also must clearly identify the protected portion(s) (e.g., by making

13   appropriate markings in the margins).

14                      (b)    Testimony given in deposition or in other pretrial proceedings: the parties

15   and any participating non-parties must identify on the record, during the deposition or other

16   pretrial proceeding, all protected testimony, without prejudice to their right to so designate other

17   testimony after reviewing the transcript. Any party or non-party may, within fifteen days after

18   receiving the transcript of the deposition or other pretrial proceeding, designate portions of the

19   transcript, or exhibits thereto, as confidential. If a party or non-party desires to protect

20   confidential information at trial, the issue should be addressed during the pre-trial conference.

21                      (c)    Other tangible items: the producing party must affix in a prominent place

22   on the exterior of the container or containers in which the information or item is stored the word

23   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

24   the producing party, to the extent practicable, shall identify the protected portion(s).

25            5.3       Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

26   designate qualified information or items does not, standing alone, waive the designating party’s

27   right to secure protection under this agreement for such material. Upon timely correction of a
     STIPULATION AND PROTECTIVE ORDER - 6                                            LANE POWELL PC
                                                                              1420 FIFTH AVENUE, SUITE 4200
     CASE NO. 3:20-CV-05171-BHS                                                        P.O. BOX 91302
                                                                                 SEATTLE, WA 98111-9402
                                                                               206.223.7000 FAX: 206.223.7107
     019188.0393/8078768.1
              Case 3:20-cv-05171-BHS Document 17 Filed 06/08/20 Page 7 of 13




 1   designation, the receiving party must make reasonable efforts to ensure that the material is treated

 2   in accordance with the provisions of this agreement.

 3       6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

 4            6.1       Timing of Challenges. Any party or non-party may challenge a designation of

 5   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

 6   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

 7   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

 8   challenge a confidentiality designation by electing not to mount a challenge promptly after the

 9   original designation is disclosed.

10            6.2       Meet and Confer. The parties must make every attempt to resolve any dispute

11   regarding confidential designations without court involvement. Any motion regarding

12   confidential designations or for a protective order must include a certification, in the motion or

13   in a declaration or affidavit, that the movant has engaged in a good faith meet and confer

14   conference with other affected parties in an effort to resolve the dispute without court action. The

15   certification must list the date, manner, and participants to the conference. A good faith effort to

16   confer requires a face-to-face meeting or a telephone conference.

17            6.3       Judicial Intervention. If the parties cannot resolve a challenge without court

18   intervention, the designating party may file and serve a motion to retain confidentiality under

19   Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

20   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

21   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

22   other parties) may expose the challenging party to sanctions. All parties shall continue to

23   maintain the material in question as confidential until the court rules on the challenge.

24       7. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

25            LITIGATION

26            If a party is served with a subpoena or a court order issued in other litigation that compels

27   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party
     STIPULATION AND PROTECTIVE ORDER - 7                                            LANE POWELL PC
                                                                              1420 FIFTH AVENUE, SUITE 4200
     CASE NO. 3:20-CV-05171-BHS                                                        P.O. BOX 91302
                                                                                 SEATTLE, WA 98111-9402
                                                                               206.223.7000 FAX: 206.223.7107
     019188.0393/8078768.1
              Case 3:20-cv-05171-BHS Document 17 Filed 06/08/20 Page 8 of 13




 1   must:

 2                      (a)   promptly notify the designating party in writing and include a copy of the

 3   subpoena or court order;

 4                      (b)   promptly notify in writing the party who caused the subpoena or order to

 5   issue in the other litigation that some or all of the material covered by the subpoena or order is

 6   subject to this agreement. Such notification shall include a copy of this agreement; and

 7                      (c)   cooperate with respect to all reasonable procedures sought to be pursued

 8   by the designating party whose confidential material may be affected.

 9       8. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

10            If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
11   material to any person or in any circumstance not authorized under this agreement, the receiving
12   party must immediately (a) notify in writing the designating party of the unauthorized
13   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,
14   (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of
15   this agreement, and (d) request that such person or persons execute the “Acknowledgment and
16   Agreement to Be Bound” that is attached hereto as Exhibit A.
17       9. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
18            MATERIAL
19            When a producing party gives notice to receiving parties that certain inadvertently
20   produced material is subject to a claim of privilege or other protection, the obligations of the
21   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
22   provision is not intended to modify whatever procedure may be established in an e-discovery
23   order or agreement that provides for production without prior privilege review. The parties agree
24   to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
25

26

27
     STIPULATION AND PROTECTIVE ORDER - 8                                            LANE POWELL PC
                                                                              1420 FIFTH AVENUE, SUITE 4200
     CASE NO. 3:20-CV-05171-BHS                                                        P.O. BOX 91302
                                                                                 SEATTLE, WA 98111-9402
                                                                               206.223.7000 FAX: 206.223.7107
     019188.0393/8078768.1
              Case 3:20-cv-05171-BHS Document 17 Filed 06/08/20 Page 9 of 13




 1       10. NON TERMINATION AND RETURN OF DOCUMENTS

 2            Within 60 days after the termination of this action, including all appeals, each receiving

 3   party must return all confidential material to the producing party, including all copies, extracts

 4   and summaries thereof. Alternatively, the parties may agree upon appropriate methods of

 5   destruction.

 6            Notwithstanding this provision, counsel are entitled to retain one archival copy of all

 7   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

 8   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert

 9   work product, even if such materials contain confidential material. All such material shall remain

10   subject to the confidentiality obligations imposed by this agreement after the termination of this

11   litigation.

12            The confidentiality obligations imposed by this agreement shall remain in effect until a

13   designating party agrees otherwise in writing or a court orders otherwise.

14

15

16

17

18
19

20

21

22

23

24

25

26

27
     STIPULATION AND PROTECTIVE ORDER - 9                                          LANE POWELL PC
                                                                            1420 FIFTH AVENUE, SUITE 4200
     CASE NO. 3:20-CV-05171-BHS                                                      P.O. BOX 91302
                                                                               SEATTLE, WA 98111-9402
                                                                             206.223.7000 FAX: 206.223.7107
     019188.0393/8078768.1
             Case 3:20-cv-05171-BHS Document 17 Filed 06/08/20 Page 10 of 13




 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2
              DATED: June 4, 2020
 3                                        LANE POWELL PC
 4
                                          BY: s/ Tim D. Wackerbarth
 5                                          Tim D. Wackerbarth, WSBA No. 13673
                                            wackerbartht@lanepowell.com
 6                                          Andrew G. Yates, WSBA No. 34239
                                            yatesa@lanepowell.com
 7                                          Warren E. Babb, Jr., WSBA No. 13410
                                            babbw@lanepowell.com
 8
 9                                        LANDMAN CORSI BALLAINE & FORD, PC
10
                                          BY: s/ Mark S. Landman________________
11                                          Mark S. Landman, Pro Hac Vice
                                            mlandman@lcbf.com
12                                          John A. Bonventre, Pro Hac Vice
                                            jbonventre@lcbf.com
13
                                          Attorneys for Defendants
14

15                                        SWANSON GARDNER MEYERS, PLLC
16
                                          By: s/ Todd W. Gardner
17                                           Todd W. Gardner, WSBA No. 11034
                                             todd@swansongardnermeyers.com
18                                           Peter E. Meyers, WSBA No. 23438
                                             peter@swansongardnermeyers.com
19
                                          SILVERMAN LAW OFFICES
20

21                                        By: s/ Marc L. Silverman
                                             Marc L. Silverman, WSBA No. 12830
22                                           marc@silvermanlaw.com
23                                        Attorneys for Plaintiffs
24

25

26

27
     STIPULATION AND PROTECTIVE ORDER - 10                                  LANE POWELL PC
                                                                     1420 FIFTH AVENUE, SUITE 4200
     CASE NO. 3:20-CV-05171-BHS                                               P.O. BOX 91302
                                                                        SEATTLE, WA 98111-9402
                                                                      206.223.7000 FAX: 206.223.7107
     019188.0393/8078768.1
             Case 3:20-cv-05171-BHS Document 17 Filed 06/08/20 Page 11 of 13




 1                                                ORDER

 2            PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3   IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

 4   documents in this proceeding shall not, for the purposes of this proceeding or any other federal

 5   or state proceeding, constitute a waiver by the producing party of any privilege applicable to

 6   those documents, including the attorney-client privilege, attorney work-product protection, or

 7   any other privilege or protection recognized by law.

 8
 9
              Dated this 8th day of June, 2020.



                                                            A
10

11

12
                                                            BENJAMIN H. SETTLE
13                                                          United States District Judge

14

15

16

17

18
19

20

21

22

23

24

25

26

27
     STIPULATION AND PROTECTIVE ORDER - 11                                        LANE POWELL PC
                                                                           1420 FIFTH AVENUE, SUITE 4200
     CASE NO. 3:20-CV-05171-BHS                                                     P.O. BOX 91302
                                                                              SEATTLE, WA 98111-9402
                                                                            206.223.7000 FAX: 206.223.7107
     019188.0393/8078768.1
             Case 3:20-cv-05171-BHS Document 17 Filed 06/08/20 Page 12 of 13




 1

 2                                              EXHIBIT A

 3                       ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 4            I,   ____________________________________          [print   or   type    full    name],        of

 5   ____________________________________ [print or type full address], declare under penalty

 6   of perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 7   issued by the United States District Court for the Western District of Washington on

 8   _______________ [date] in the case of ________________. I agree to comply with and to be

 9   bound by all the terms of this Stipulated Protective Order and I understand and acknowledge that

10   failure to so comply could expose me to sanctions and punishment in the nature of contempt. I

11   solemnly promise that I will not disclose in any manner any information or item that is subject

12   to this Stipulated Protective Order to any person or entity except in strict compliance with the

13   provisions of this Order.

14            I further agree to submit to the jurisdiction of the United States District Court for the

15   Western District of Washington for the purpose of enforcing the terms of this Stipulated

16   Protective Order, even if such enforcement proceedings occur after termination of this action.

17   Date:______________________________

18   City and State where sworn and signed: ______________________________

19   Printed name: ______________________________

20   SIGNATURE: _____________________________

21   Presented by:
22

23

24

25

26

27
     STIPULATION AND PROTECTIVE ORDER - 12                                        LANE POWELL PC
                                                                           1420 FIFTH AVENUE, SUITE 4200
     CASE NO. 3:20-CV-05171-BHS                                                     P.O. BOX 91302
                                                                              SEATTLE, WA 98111-9402
                                                                            206.223.7000 FAX: 206.223.7107
     019188.0393/8078768.1
             Case 3:20-cv-05171-BHS Document 17 Filed 06/08/20 Page 13 of 13




 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
     STIPULATION AND PROTECTIVE ORDER - 13                          LANE POWELL PC
                                                             1420 FIFTH AVENUE, SUITE 4200
     CASE NO. 3:20-CV-05171-BHS                                       P.O. BOX 91302
                                                                SEATTLE, WA 98111-9402
                                                              206.223.7000 FAX: 206.223.7107
     019188.0393/8078768.1
